DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 17-24 have been cancelled.

EXAMINER’S AMENDMENT
2.	 An examiner’s amendment to the record appears below. Should the changes and /or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Caroline Fleming on May 3, 2021.


Amend claims 9-16 as following:

9.  (currently amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a source computing device to: 
receive, by a network interface controller (NIC) of the source computing device, a network packet that is to be scheduled for transmission to another computing device; 
determine a switch time delta as a difference between a present switch time and a previously captured switch time, wherein the previously captured switch time indicates a time at which a traffic class queue from which the received network packet has been received was last updated; 
determine a host scheduler time delta as a difference between a host scheduler timestamp associated with the received network packet and a previously captured host scheduler timestamp, wherein the previously captured switch time indicates a time at which a most recently transmitted network packet was transmitted; 
determine an amount of previously captured tokens present in a token bucket, wherein each token is indicative of a predefined amount of elapsed time; 
determine whether there are a sufficient number of tokens available in the token bucket to transmit the received packet as a function of (i) the switch time delta, (ii) the host scheduler time delta, and (iii) the amount of previously captured tokens present in the token bucket; and 
schedule, in response to a determination that there are sufficient tokens in the token bucket, the received network packet for transmission to the other computing device.

10.  (currently amended) The one or more non-transitory machine-readable storage media of claim 9, wherein the switch time delta indicates an elapsed period of time usable to determine a number of tokens that have been added to the token button between the previously captured switch time and the present switch time.

11. (currently amended) The one or more non-transitory machine-readable storage media of claim 10, wherein to determine whether there are the sufficient number of tokens available in the token bucket comprises to (i) calculate a difference between the switch time delta and the host scheduler time delta, (ii) calculate a sum of the calculated difference and the previously captured amount of tokens, (iii) and determine that there are the sufficient number of tokens available in the token bucket based on whether the sum is greater than or equal to zero.

12. (currently amended) The one or more non-transitory machine-readable storage media of claim 9, wherein the plurality of instructions further cause the source computing device to identify a traffic class of the received network packet, and wherein the most recently transmitted network packet comprises the most recently transmitted network packet transmitted from the same traffic class as the received network packet.

13. (currently amended) The one or more non-transitory machine-readable storage media of claim 9, wherein the plurality of instructions further cause the source computing device to update, subsequent to having scheduled the received network packet for transmission, the previously captured host scheduler timestamp to equal the host scheduler timestamp of the received network packet.

14. (currently amended) The one or more non-transitory machine-readable storage media of claim 9, wherein the plurality of instructions further cause the source computing device to update, subsequent to having scheduled the received network packet for transmission, the number of tokens available in the token bucket as a function of the host scheduler time delta.

15. (currently amended) The one or more non-transitory machine-readable storage media of claim 9, wherein the plurality of instructions further cause the source computing device to update, subsequent to having scheduled the received network packet for transmission, the previously captured switch time to equal the present switch time.

16. (currently amended) The one or more non-transitory machine-readable storage media of claim 9, wherein the plurality of instructions further cause the source computing device to retrieve the host scheduler timestamp from a designated field in a header of the received network packet.

Cancel claims 17-24.
17-24. (cancelled) 

Allowable Subject Matter
3.	Claims 1-16 are allowed.
The following is an examiner’s statement for reasons for allowance:
4.	Claims 1-16 are allowable over the prior art of record since references taken individually or in combination fails a method of  controlling jitter at network packet egress at a source computing device include determining a switch time delta as a difference between a present switch time and a previously captured switch time upon receipt of a network packet scheduled for transmission to a target computing device and determining a host scheduler time delta as a difference between a host scheduler timestamp associated with the received network packet and a previously captured host scheduler timestamp. The source computing device is additionally configured to determine an amount of previously captured tokens present in a token bucket, determine whether there are a sufficient number of tokens available in the token bucket to transmit the received packet as a function of the switch time delta, the host scheduler time delta, and the amount of previously captured tokens present in the token bucket, and schedule the received network packet for transmission upon a determination that sufficient tokens in the token bucket.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kondapalli (US9,013,999 B1) “Method and Apparatus For Egress Jitter Pacer”, Abstract “Aspects of the disclosure provide a device transmitting a sequence of packets. The device may include a first queue configured to queue the sequence of packets for transmission by an egress port to a receiving device, and a queue control module configured to transmit the sequence of packets in time
slots of the egress port. The sequence of packets can be uniformly distributed across the time slots to satisfy an agreed data rate between the device and the receiving device.”;  Lin et al. (US 8,861,514 B1) “Method and Apparatus For Egress Jitter Pacer”, Abstract “network switch includes a first queue that receives a first packet. A second queue receives a second packet. A queue control module determines a desired output time slot of the first packet based on an arrival time and an output rate associated
with the first packet, determines a length and a scheduled output time slot of the second packet, and selectively outputs the first packet before the second packet based on the
desired output time slot, the length, and the scheduled output time slot.”; and Ginitis (US 2018/0150371 A1) Method, Systems, and “Computer readable Media for Token based message”; and Sundar et al. (US 2019/0044859 A1) abstract “Technologies for managing exact match hash table growth include a network computing device which includes a compute engine and a network interface controller (NIC). The NIC is configured to allocate a plurality of physical bucket addresses in non-contiguous chunks of memory of the compute engine, configure a bucket threshold value as a function of a hash size of the hash table, generate a plurality of virtual bucket addresses as a function of the bucket threshold value, and map each generated virtual bucket
address to an allocated physical bucket address. Other embodiments are described herein.” In addition, Fig. 16 and Fig. 17 correspond to Fig.2 and Fig. 3 of applicant respectively.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415